1

2

3

4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     STATE OF WASHINGTON,
                                                   NO: 2:20-CV-0182-TOR
8                              Plaintiff,
            vs.
9                                                  SCHEDULING ORDER
      BETSY DeVOS, in her official capacity
10    as Secretary of the United States
      Department of Education, and the
11    UNITED STATES DEPARTMENT OF
      EDUCATION, a federal agency,
12
                               Defendants.
13

14

15        A telephonic status conference was held in the above-entitled matter on

16   September 23, 2020. R. July Simpson and Spencer W. Coates appeared on behalf

17   of Plaintiff. Alexander V. Sverdlov appeared on behalf of Defendants. The Court

18   reviewed the Joint Status Report (ECF No. 68), heard from counsel, and is fully

19   informed.

20   //



     SCHEDULING ORDER ~ 1
1         IT IS ORDERED:

2         1. General Court Procedures

3         Pursuant to Fed. R. Civ. P. 16(b)(4), the dates set forth in this Order may be

4    amended only by Order of the Court and upon a showing of good cause. Counsel

5    are to review and employ Local Rule 83.1 (Civility) and Washington Rule of

6    Professional Conduct 3.4 (Fairness To Opposing Party And Counsel).

7          2. Mediation

8         If parties elect to proceed to mediation, it should be completed as early as

9    possible to avoid the unnecessary expenditure of judicial resources.

10         3. Rule 26(a)(1) Exchange

11        This case is exempt from the initial disclosure requirements under Federal

12   Rule of Civil Procedure 26(a)(1)(B).

13         4. Administrative Record

14        The Defendants have filed the administrative record on August 7, 2020 at

15   ECF No. 64.

16         5. Amend Pleadings or Add Parties

17         Any motion to amend the pleadings or add parties shall be filed no later than

18   October 1, 2020. Defendants reserve the right to file an Answer to the First

19   Amended Complaint, after disposition of the cross-motions for summary judgment.

20   //



     SCHEDULING ORDER ~ 2
1             6. Discovery

2         Only limited discovery may be allowed in this administrative review case, for

3    good cause shown. A party seeking discovery shall file a motion seeking to open

4    discovery and show good cause. Such motion shall be filed by November 2, 2020.

5    The parties shall not file discovery, except those portions necessary to support

6    motions or objections.

7         To avoid wasted time and expense, counsel shall contact chambers to

8    schedule a telephonic conference to obtain an expedited ruling on discovery

9    disputes.

10            6. Rule 52 Cross-Motions for Judgment

11        Plaintiff shall file its motion for summary judgment under Federal Rule of

12   Civil Procedure 52 no later than November 20, 2020, limited to no more than 24

13   pages.

14        Defendants’ combined cross-motion for summary judgment and opposition to

15   Plaintiff’s motion shall be filed no later than December 21, 2020, limited to no

16   more than 30 pages.

17        Plaintiff’s combined reply in support of summary judgment and opposition to

18   Defendants’ cross-motion for summary judgment shall be filed no later than

19   January 29, 2021, limited to no more than 20 pages.

20



     SCHEDULING ORDER ~ 3
1         Defendants’ reply in support of cross-motion for summary judgment shall be

2    filed no later than February 19, 2021, limited to no more than 14 pages

3         The case will be considered submitted to the Court without oral argument on

4    February 24, 2021, unless either party requests oral argument no later than

5    January 29, 2021 and complies with LCivR 7(i)(3).

6          The District Court Clerk is directed to enter this Order and provide copies to

7    counsel.

8          DATED September 23, 2020.

9

10                                 THOMAS O. RICE
                                United States District Judge
11

12

13

14

15

16

17

18

19

20



     SCHEDULING ORDER ~ 4
